Case 2:19-cv-00193-HSO-MTP Document 203-27 Filed 04/07/21 Page 1 of 6




  EXHIBIT 27
     Case 2:19-cv-00193-HSO-MTP Document 203-27 Filed 04/07/21 Page 2 of 6


            Case 1:19-mc-00028-MV Document 39 Filed 05/15/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RONNIE LOUIS MARVEL KAHAPEA,

               Applicant,

v.                                                                  No. 1:19-mc-00028-MV

PENNYMAC LOAN SERVICES, LLC, and
PLAZA HOME MORTGAGE, INC.,

               Respondents.

                        MEMORANDUM OPINION AND ORDER
                      AWARDING ATTORNEYS’ FEES AND COSTS

       THIS MATTER comes before the Court on Respondent PennyMac Loan Services, LLC’s

(“PennyMac”) Application for an award of Attorneys’ Fees and Costs Pursuant to the Court’s

March 30, 2020 Order Granting Respondent’s Motion for Rule 11 Sanctions, Doc. 37, filed April

14, 2020.

                                    Procedural Background

       Applicant, proceeding pro se, initiated this case by filing an application asking the Court

to confirm an arbitration award pursuant to the Federal Arbitration Act. See Doc. 1, filed

November 18, 2019. The Court explained to Applicant that it was dismissing the case for lack of

jurisdiction because Applicant did not file a copy of the arbitration agreement showing that the

Parties have agreed that a judgment of the court shall be entered upon the award made pursuant to

the arbitration, as required by the Federal Arbitration Act. See Doc. 21, filed January 10, 2020.

       Despite the Court notifying Applicant that he needed to file a copy of the arbitration

agreement for the Court to have jurisdiction, Applicant then filed two “affidavits” requesting

summary judgment in favor of Applicant. See Doc. 22, filed January 21, 2020; Doc. 23, filed

January 27, 2020. The Court denied Applicant’s requests for summary judgment and reminded
     Case 2:19-cv-00193-HSO-MTP Document 203-27 Filed 04/07/21 Page 3 of 6

            Case 1:19-mc-00028-MV Document 39 Filed 05/15/20 Page 2 of 5



Applicant that filing any additional requests without first establishing jurisdiction would be futile

and would cause the Court to needlessly expend valuable resources. See Doc. 24, filed January

29, 2020.

       Applicant then filed yet another “affidavit” “demand[ing]” the Court to “order the

Respondents [to] fulfil their financial burdens,” but without producing an arbitration agreement as

necessary to give the Court jurisdiction over this matter. See Doc. 29, filed February 18, 2020.

       The Court granted Respondent PennyMac’s motion for sanctions because Applicant has

disregarded the Court’s instruction that Applicant first must establish jurisdiction before the Court

can confirm an arbitration award, stating: “By continuing to request that the Court confirm the

award without first establishing jurisdiction, Applicant has caused the Court and Respondents to

needlessly expend resources addressing those requests.” Doc. 36, filed March 30, 2020. The Court

also imposed filing restrictions on Applicant so that the Court does not expend valuable resources

addressing future abusive filings by Applicant. See Doc. 38, filed April 23, 2020.

       PennyMac then filed its Application for an award of attorneys’ fees, which is now before

the Court. PennyMac set forth in its Application the factors courts consider in determining an

attorney fee award: (1) reasonableness of billing rate and hours expended; (2) minimum amount

required to deter undesirable behavior; (3) ability to pay; and (4) other factors.

       The Court extended the April 28, 2020, deadline for filing a response to PennyMac’s

Application to May 7, 2020. Applicant did not file a response. Instead, Applicant submitted a

“Motion to Show Cause to Confirm Arbitration Award” without establishing the Court’s

jurisdiction. The Clerk of Court returned the Motion to Show Cause to Confirm Arbitration Award

to Applicant without filing it as required by the Court’s Order Imposing Filing Restrictions.




                                                  2
     Case 2:19-cv-00193-HSO-MTP Document 203-27 Filed 04/07/21 Page 4 of 6

          Case 1:19-mc-00028-MV Document 39 Filed 05/15/20 Page 3 of 5



                                            Sanctions

       When it sanctions a party for abuse of process by an award of fees and costs, the Court is

governed by the following standard:

       First, the amount of fees and costs awarded must be reasonable. Second, the award
       must be the minimum amount reasonably necessary to deter the undesirable
       behavior. And third, because the principal purpose of punitive sanctions is
       deterrence, the offender’s ability to pay must be considered. Depending on the
       circumstances, the court may consider other factors as well, including the extent to
       which bad faith, if any, contributed to the abusive conduct.

Farmer v. Banco Popular of N. Am., 791 F.3d 1246, 1259 (10th Cir. 2015). The lodestar method

to determine the reasonableness of fee requests described in Robinson v. City of Edmond, 160 F.3d

1275, 1281 (10th Cir. 1988), is an acceptable approach under such circumstances. Farmer, 791

F.3d at 1259. “The lodestar calculation is the product of the number of attorney hours ‘reasonably

expended’ and a ‘reasonable hourly rate.’” Robinson, 160 F.3d at 1281 (“a claimant is entitled to

the presumption that this lodestar amount reflects a ‘reasonable’ fee”).

                                   Reasonable Fees and Costs

       The Court has reviewed the claimed attorneys’ fees, the hours expended, and the hourly

rates charged. PennyMac was represented by its “longtime” counsel Blank Rome LLP (“Blank

Rome”) and local counsel Rose L. Brand & Associates, P.C. (“Brand”).

       PennyMac incurred at least $48,055.081 in attorneys’ fees and costs for work performed

by Blank Rome in connection with this case. Blank Rome’s billing rates are: (i) $530 per hour for




1
  The Court calculated $48,055.08 based on the Blank Rome invoices and other information
submitted by PennyMac. PennyMac asserts that it incurred at least $48,108.08 in attorneys’ fees
and costs for Blank Rome’s work in connection with this case. The difference between the Court’s
calculation and PennyMac’s assertion is $53.00, which is the equivalent of 0.1 hour at Blank
Rome’s lead partner’s billing rate.
                                                 3
     Case 2:19-cv-00193-HSO-MTP Document 203-27 Filed 04/07/21 Page 5 of 6

             Case 1:19-mc-00028-MV Document 39 Filed 05/15/20 Page 4 of 5



the lead partner of record who billed 24.7 hours on this case; (ii) $390 for the attorney who billed

84.3 hours on this case; and (iii) $200 per hour for the paralegal who billed 11.1 hours on this case.

        PennyMac incurred at least $2,578.75 in attorney fees and costs for work performed by

Brand in connection with this case. Brand’s billing rates are: (i) $275 per hour for the lead attorney

who billed 5.2 hours on this case; and (ii) $85 for the paralegal who billed 11.3 hours on this case.

        PennyMac filed the declarations of the lead attorneys of both Blank Rome and Brand,

which describe their education and experience and state that their billing rates are at or below

market for their relevant level of experience for this type of case. PennyMac also filed copies of

the invoices that they received from Blank Rome and Brand, which describe the firms’ work on

this case.

        Applicant does not dispute the billing rates or hours expended by PennyMac’s counsel.

The Court has reviewed the descriptions of the work that PennyMac’s counsel performed and finds

that the number of attorney hours were reasonably expended. The Court also finds that the billing

rates are reasonable.

             Minimum Amount Reasonably Necessary to Deter Undesirable Behavior

        The Court finds that a sanction in the form of an award of attorneys’ fees is necessary to

deter Applicant’s abusive filing behavior. Plaintiff ignored the Court’s repeated direction that he

first must establish jurisdiction before the Court can act on his motion to confirm an arbitration

award. Further, instead of filing a response opposing PennyMac’s Application for an award of

attorneys’ fees, Applicant submitted a “Motion to Show Cause to Confirm Arbitration Award”

without establishing the Court’s jurisdiction.




                                                  4
    Case 2:19-cv-00193-HSO-MTP Document 203-27 Filed 04/07/21 Page 6 of 6

          Case 1:19-mc-00028-MV Document 39 Filed 05/15/20 Page 5 of 5



                                          Ability to Pay

       The Court cannot find that Plaintiff is unable to pay the reasonable attorneys’ fees and costs

claimed by PennyMac because Applicant, who was notified by PennyMac’s Application that

ability to pay is one of the factors that the Court considers, did not file a response to PennyMac’s

Application.

                                            Conclusion

       For the foregoing reasons, the Court finds that PennyMac should be awarded the

reasonable fees and costs that it has incurred in defending against this action.

       IT IS ORDERED that Respondent PennyMac Loan Services, LLC’s (“PennyMac”)

Application for an award of Attorneys’ Fees and Costs Pursuant to the Court’s March 30, 2020

Order Granting Respondent’s Motion for Rule 11 Sanctions, Doc. 37, filed April 14, 2020, is

GRANTED, as follows: the Court AWARDS PennyMac Loan Services, LLC, attorneys’ fees

and costs in the amount of $50,633.83.




                                                      _________________________________
                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
